     Case 2:18-cv-08508-CJC-MAA Document 8 Filed 01/09/19 Page 1 of 3 Page ID #:21



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 323-306-4234
     Fax: 866-633-0228
6    tfriedman@ toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA

11   RICHARD WORNE, individually and )                 Case No. 2:18-cv-08508-CJC-MAA
12   on behalf of all others similarly situated, )
                                                 )     NOTICE OF VOLUNTARY
13
     Plaintiff,                                  )     DISMISSAL OF THE INDIVIDUAL
14                                               )     CLAIMS WITH PREJUDICE AND
            vs.                                  )     THE PUTATIVE CLASS CLAIMS
15
                                                 )     WITHOUT PREJUDICE
16   ALLIED INTERSTATE LLC, and                  )
17
     DOES 1 through 10, inclusive, and each )
     of them,                                    )
18                                               )
19   Defendant.                                  )
                                                 )
20

21

22
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

23   Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
24
     prejudice as to the individual claims and without prejudice as to the putative class
25

26   claims. Each party shall bear their own costs and fees. Defendant has neither
27
     answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
28




                                          Notice of Dismissal - 1
     Case 2:18-cv-08508-CJC-MAA Document 8 Filed 01/09/19 Page 2 of 3 Page ID #:22



1    Accordingly, this matter may be dismissed with prejudice and without an Order of
2
     the Court.
3

4          RESPECTFULLY SUBMITTED this 9th day of January, 2019.
5

6
                             By:    /s/Todd M. Friedman
                                    Todd M. Friedman, Esq.
7
                                    Law Offices of Todd M. Friedman, P.C.
8                                   Attorney for Plaintiff
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
     Case 2:18-cv-08508-CJC-MAA Document 8 Filed 01/09/19 Page 3 of 3 Page ID #:23



1    Filed electronically on this 9th day of January, 2019, with:
2
     United States District Court CM/ECF system
3

4    And hereby served upon all parties
5
     Notification sent on this 9th day of January, 2019, via the ECF system to:
6

7    Honorable Cormac J. Carney
     Honorable Magistrate Maria A. Audero
8
     United States District Court
9    Central District of California
10
     And all Counsel of Record on the electronic service list.
11

12   This 9th day of January, 2019.
13
     By: /s/Todd M. Friedman
14       Todd M. Friedman
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
